Citation Nr: 0320684	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  95-03 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy secondary to exposure to chemical dioxins.

2.  Whether the veteran submitted a timely substantive appeal 
from the denial of a determination that new and material 
evidence had not been received sufficient to reopen the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

3.  Whether the veteran submitted a timely substantive appeal 
from the denial of a determination that new and material 
evidence had not been received sufficient to reopen the 
veteran's claim of entitlement to service connection for an 
anxiety disorder, not to include PTSD.  

4.  Whether the veteran submitted a timely substantive appeal 
from the denial of a determination that new and material 
evidence had not been received sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
skin disorder secondary to exposure to chemical dioxins.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the Portland, Oregon, 
Regional Office (RO), of the Department of Veterans Affairs 
(VA).  

When the claim originally came before the Board, the issues 
on appeal were as follows:

1.  Entitlement to service connection for 
a skin disorder, to include as a residual 
of exposure to Agent Orange.
2.  Entitlement to service connection for 
a left arm disability claimed as 
secondarily due to a service-connected 
right arm disability.
3.  Entitlement to an increased rating 
for the residuals of dislocation of the 
right radial head, and fractures of the 
right radius and ulna, including 
traumatic arthritis of the elbow, 
currently evaluated as 20 percent 
disabling.

The Board, in a Decision/Remand dated January 29, 1997, 
granted the veteran's request for an increased evaluation.  
Entitlement to service connection for a skin disorder, to 
include as a residual of exposure to Agent Orange, was denied 
by the Board, and the remaining issue was remanded to the RO 
for the purpose of obtaining additional information.  After 
the claim was returned to the Board, the veteran filed an 
additional claim for service connection for peripheral 
neuropathy secondary to exposure to chemical dioxins.  

Additional information was obtained, and the issues involving 
peripheral neuropathy and a skin disorder were returned to 
the Board for review.  In September 2002, the Board 
determined that the claim needed to be remanded for the 
purpose of having a hearing conducted before the Board.  
Following the remand, a hearing before the Board was 
accomplished.  This hearing occurred in December 2002 before 
the undersigned in Portland, Oregon.  A transcript of that 
hearing was produced and has been included in the claims 
folder for review.

During that hearing, the Board concluded that that the issues 
before it were the issues listed on the front page of this 
action.  A fifth issue, that involving entitlement to service 
connection for a skin disorder secondary to exposure to 
chemical dioxins, was also determined to be before the Board.  
With respect to the issues involving timeliness of the 
substantive appeal, the Board concluded that these three 
issues were indeed before it despite the conclusion in the 
September 2002 Remand that stated the contrary.  

Sometime after the hearing was held, the veteran submitted a 
VA Form 21-4138, Statement in Support of Claim, undated, that 
stated that he wished to withdraw his claim for service 
connection for a left arm disability secondary to his 
service-connected right arm disorder.  Withdrawal may be made 
by the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. §20.204(c) 
(2002).  The appellant has withdrawn his appeal for service 
connection for a left arm disability claimed as secondary to 
a service-connected right arm disability and, hence, the 
issue is no longer before the Board for appellate 
consideration.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The record reflects that the veteran has not undergone a 
specific examination in order to determine whether he now 
suffers from peripheral neuropathy, and if he does, whether 
it is related to exposure to chemical dioxins.  A thorough 
and contemporaneous medical examination which takes into 
account the records of prior medical treatment so that the 
disability evaluation will be a fully informed one should be 
accomplished in regards to the disabilities the veteran has 
sought increased ratings therefor.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
an examination should be afforded the veteran before the 
Board issues a determination on the merits of his claim.

Additionally, the claims folder, i.e., the veteran's 
testimony before the Board, reflects that the veteran has 
applied for Social Security Administration (SSA) benefits.  
The record indicates that the veteran has been granted SSA 
benefits.  These records have not been included in the claims 
folder and they may shed some light on the veteran's 
assertions that he currently suffers from peripheral 
neuropathy and that it is related to his service in Southeast 
Asia.  In other words, these records may be pertinent to the 
veteran's claim and should be obtained prior to the issuance 
of a decision on the merits of the veteran's claim.  See Lind 
v. Principi, 3 Vet. App. 493, 494 ("When . . . VA is put on 
notice . . . of the existence of SSA records, . . . VA must 
seek to obtain those records before proceeding with the 
appeal."); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992) (VA has a duty to attempt to secure all records of the 
SSA regarding the veteran's determination of unemployability 
for SSA purposes).  Thus, the claim must also be returned to 
the RO for the purpose of obtaining those SSA records.

At the Board hearing of December 2002, the Board affirmed the 
veteran's assertions that he had submitted a notice of 
disagreement to the RO's decision that found that he had not 
submitted a timely substantive appeal for the issues 
involving PTSD, an anxiety disorder, and a skin disability.  
The United States Court of Appeals for Veterans Claims has 
held that where the Board finds a notice of disagreement has 
been submitted to a matter that has not been addressed in a 
statement of the case, the issue should be remanded to the RO 
for appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Hence, for this reason also, the claim is remanded 
to the RO for additional processing.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should obtain from SSA the 
records pertinent to the veteran's 
disability claim as well as the medical 
records relied upon for that 
determination.  All records obtained 
should be added to the claims folder.

2.  The RO should arrange for a 
comprehensive VA neurological examination 
in order to determine whether the veteran 
now suffers from peripheral neuropathy.  
All indicated diagnostic tests should be 
accomplished, and all clinical tests 
should be recorded in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  The 
examiner should express an opinion as to 
whether the veteran now suffers from 
peripheral neuropathy and if he does, the 
examiner should also opine as to whether 
the disability is more than likely, less 
than likely, or more likely than not 
related or secondary to exposure to 
chemical dioxins.  If these matters 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
report. 

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).     

4.  The RO should issue the appellant a 
statement of the case as to the issues of 
whether the veteran submitted a timely 
substantive appeal from the denial of 
whether new and material evidence had 
been submitted sufficient to reopen the 
veteran's claim for entitlement to 
service connection for post-traumatic 
stress disorder (PTSD), an anxiety 
disorder (not to include PTSD), and a 
skin disability secondary to exposure to 
chemical dioxins.  The appellant should 
be apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the appellant the requisite period 
of time for a response.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) are fully 
complied with and satisfied.   

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


